Citation Nr: 0922663	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  04-37 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for manic depressive 
psychosis.  

2.  Entitlement to service connection for any other 
psychiatric disability (other than manic depressive 
psychosis), to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and October 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

Normally, absent a waiver from the Veteran, a remand is 
necessary when evidence is received by the Board that has not 
been considered by the RO.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, 
however, the Board notes that evidence received at the Board 
in March 2009 was a duplicate of a letter received before the 
RO's most recent supplemental statement of the case (SSOC).  
Because this evidence was, in fact, considered by the RO in 
making its most recent determination, a remand is not 
necessary.  The Veteran testified at a Board hearing in June 
2006; a transcript of that hearing is of record.  

The Veteran originally filed a claim of entitlement to 
service connection for manic depression in November 1986.  
Service connection for manic depressive psychosis was denied 
in a rating decision dated in January 1987.  A March 1988 
rating decision confirmed the denial.  The Veteran filed a 
claim of entitlement to service connection for bipolar 
disorder in January 2000.  The RO construed the claim as a 
claim to reopen the claim of entitlement to service 
connection for manic depressive psychosis.  The RO denied the 
application to reopen in March 2003, and the Veteran 
appealed.  

In June 2003 the Veteran filed a claim of entitlement to 
service connection for PTSD.  A statement of the case (SOC) 
was issued in July 2004 at which time the RO construed the 
Veteran's claim as a claim of entitlement to service 
connection for an acquired psychiatric disorder to include 
manic depressive psychosis.  In the SOC, the RO also 
addressed PTSD in the analysis and denial of the Veteran's 
psychiatric claim, even though the Veteran's claim for 
service connection for PTSD had not previously been 
adjudicated.  The Veteran submitted a substantive appeal in 
October 2004 at which time she stated that she was appealing 
all issues listed on the SOC.  

The RO formally denied the claim of service connection for 
PTSD in an October 2004 rating decision and the Veteran filed 
a notice of disagreement in June 2005 as to the PTSD claim 
denial.  

Because the RO had already considered PTSD in the July 2004 
SOC, the Board decided in its October 2007 decision that it 
will consider PTSD as part of the broader issue of 
entitlement to service connection for a psychiatric 
disability other than manic depressive psychosis, as noted 
above.  Thus, because service connection was previously 
denied for manic depressive psychosis in 1987 and 1988, the 
Board has characterized the issues on appeal as styled on the 
title page.  

This case was remanded by the Board in an action dated in 
October 2007.  Among the issues remanded at the time was 
entitlement to service connection for ear disease.  In the 
course of the remand, the agency of original jurisdiction 
(AOJ) granted service connection for ear disease.  
Consequently, that issue is no longer before the Board.  

(Consideration of the appellant's petition to reopen her 
previously denied claim of service connection for manic 
depressive psychosis is deferred pending completion of the 
development sought in the remand that follows the decision 
below.  References in the decision below to psychiatric 
disability should be read to mean any psychiatric disability 
other than manic depressive psychosis.)  




FINDING OF FACT

The Veteran does not have a psychiatric disability that is 
related to her military service.  (Manic depressive psychosis 
is not addressed by this finding.)  


CONCLUSION OF LAW

The Veteran does not have a psychiatric disability, including 
PTSD, that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 4.125(a) (2008).  (Manic 
depressive psychosis is not addressed by this conclusion.)  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  

VCAA notice should be provided to a claimant before the 
initial unfavorable AOJ decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield I), rev'd 
on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2002, July 2003, and April 2008.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured by the RO's subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised her of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of her claim.  

One of the specific purposes of the Board's October 2007 
remand was to obtain medical records from the Yeatman Health 
Center, the Metropolitan St. Louis Psychiatric Center, the 
Hopewell center, and VA treatment records dated after January 
2004.  The VA treatment records were obtained and 
incorporated into the record.  The Veteran was notified in 
the November 2008 VCAA notice letter that the records from 
the three named private medical care providers were needed, 
as well as any other relevant private medical records that 
the Veteran could identify.  The Veteran was provided with 
six copies of VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, so 
that the private medical records could be obtained on her 
behalf.  The record does not contain any indication that the 
Veteran responded to the request for authorization to release 
any of these private medical records.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) (duty to assist is not a one-way 
street; a Veteran cannot passively wait for help where he may 
or should have information essential in obtaining evidence); 
Turk v. Peake, 21 Vet. App. 565 (2008).  

In accordance with the Board's remand orders, the Veteran was 
also notified of the types of evidence specifically relevant 
to demonstrating that an assault had occurred in service, and 
was provided with a list of potential alternate sources of 
evidence.  The Veteran noted in written correspondence dated 
in May 2008 that she had additional evidence to submit.  The 
only evidence thereafter submitted was an October 2008 
written statement from her treating psychologist, discussed 
below, which was written in rebuttal to an August 2008 VA 
PTSD examination report.  In December 2008, the Veteran 
submitted a form indicating that she had no other information 
or evidence to submit.  VA has no duty to inform or assist 
that was unmet.  

II.  Background

As noted, the Board has jurisdiction of the claim for service 
connection for a psychiatric disability (other than manic 
depressive psychosis), to include PTSD, because it was 
developed by the RO in the course of the development of the 
manic depressive psychosis service connection claim.  

This claim is, as argued by the Veteran, a claim for service 
connection for PTSD.  The Veteran claims that she was 
sexually assaulted while serving in Germany.  She also claims 
that she was the victim of physical and sexual abuse by her 
husband on the night before their wedding, and on their 
honeymoon, which was about 10 months prior to her separation 
from active duty.  She has testified that she returned to 
Germany shortly after her wedding, and that her active duty 
husband was not able to follow her to Germany until a few 
days before her departure from there at the time of her 
separation from service.  

In her PTSD questionnaire, received in September 2003, and in 
testimony at her April 2007 hearing, she stated that the 
sexual assault was perpetrated in November 1975 by a sergeant 
(SGT) [redacted], with whom she had gone out on a date to the on-
base NCO club.  She averred in the questionnaire that this 
SGT [redacted] put something in her drink, and that the next thing 
she remembered was waking up the next morning in a German 
motel, half naked, whereupon she asked the sergeant if they 
had had sex.  

The Veteran's STRs contain no complaint or treatment related 
to any mental disorder.  Her report of medical history at the 
time of her entrance examination in October 1974 reported no 
history of any complaints, except for a miscarriage in June 
of that year.  The report of her examination shows normal 
clinical findings in all areas.  Her in-service treatment 
records reflect several visits to the OB-GYN clinic at Ft. 
Dix, New Jersey, beginning in January 1975, shortly after 
entering active duty.  The visits originally were related to 
complaints of vaginal bleeding, first suspected as being 
related to pregnancy.  The OB-GYN complaints continued after 
transfer overseas, and the record shows insertion of an IUD 
in September 1975.  She also was seen for routine complaints 
such as cough, colds, nasal congestion, sore throat, and GI 
complaints.  

The Veteran's report of medical history provided in 
connection with a medical examination given in preparation 
for her separation from active duty contains reports of 
"depression or excessive worry," but the examiner reported 
a normal psychiatric clinical evaluation, and the Veteran 
reported to her examiner that she was not receiving any 
medical treatment.  

The Veteran has a long post-service history of mental 
disability.  The record contains dozens of diagnoses, all but 
two of which reflect bipolar disorder and/or 
schizophrenia/schizoaffective disorders.  The recurring theme 
of these diagnoses is that the Veteran was sexually molested 
by one or two of her brothers when she was a small child, and 
that she was abused by her former husband.  

The earliest medical evidence related to the Veteran's mental 
disorders is contained in a letter from a treating physician, 
I.I., M.D., dated in December 1999.  Dr. I. stated that he 
had first seen the Veteran in 1984 when she presented with 
features that were very consistent with manic depressive 
illness, and that over the years she has had a number of 
relapses.  

The report of a March 1992 VA examination diagnosed bipolar 
disorder, manic type, and past history of alcohol and 
benzodiazepine abuse.  An April 1996 examination report 
provided in conjunction with a SSA claim, noted that the 
Veteran reported that she had first sought psychiatric help 
in 1986.  This examiner diagnosed affective disorder, bipolar 
mixed, and alcohol abuse.  An October 1996 examination report 
from the private Forest Park Medical Clinic, requested by the 
Missouri Disability Determination office, noted that the 
Veteran reported that she had been a manic depressive for 12 
years.  

A May 1995 VA treatment note shows the results of a Rorschach 
test.  The examiner's impression was that the diagnosis of 
delusional disorder should be considered.  The examiner noted 
that the Veteran may likely experience voices and visions, 
but she did not easily articulate their presence, especially 
if her conviction of the reality of these experiences is very 
high that they blend into her other sensory and perceptual 
experiences.  Voices in particular, the examiner noted, were 
seen as supportive of a schizophrenia if their presence can 
be established at a much earlier age.  Nevertheless, he 
concluded, his recommendation was a treatment approach akin 
to what is used for schizophrenia.  

The report of a July 2000 examination, evidently done in 
conjunction with a SSA claim, noted that the Veteran reported 
that she had been diagnosed with a bipolar disorder in 1984, 
and also was diagnosed with a schizoaffective disorder, 
though this examiner found no evidence of a schizoaffective 
disorder.  The Veteran reported that she had divorced her 
husband 17 years previously because he was physically 
abusive.  She reported that she believed that one of her 
sons, as well as a sister, her mother, and two of her 
brothers, also had bipolar disorder.  She reported that one 
of her sons was recently arrested for drug trafficking, and 
also had recently attacked her physically.  She further 
reported that she was almost raped a year before, and that 
her son had been shot.  The examiner diagnosed bipolar 
disorder I, and alcohol dependence, and PTSD was to be ruled 
out because the Veteran's son was shot and she was almost 
raped one year earlier.  

Typical of the records diagnosing the Veteran's mental 
disability is the report of a January 2003 VA mental 
disorders examination, which also provides a detailed history 
of the Veteran's mental problems.  The Veteran reported to 
this examiner that she had her first "flare-up" in 1980, 
which resulted in an admission to the Barnes-Jewish Hospital 
in St. Louis.  (A query to Barnes-Jewish for records for the 
period from September 1978 to November 1982 resulted in 
records related only to the birth of a child in May 1982.)  
The Veteran reported that her first manic episode in 1980 led 
to her being fired from her job.  The Veteran reported that 
she had been married once, and that the relationship ended 
due to sexual abuse and domestic violence.  The record shows 
that the Veteran's marriage ended in divorce in November 
1984; the divorce decree states only that there remained no 
reasonable likelihood that the marriage could be preserved.  

The January 2003 examiner recounted the Veteran's family and 
military history as reported by her.  She reported that she 
had had tuberculosis when she was nine years old.  She 
reported that she was prescribed Librium for anxiety attacks 
and continued to take Librium throughout adolescence; she 
reported being "changed over" to Valium while in service.  

She reported significant stressors during her service related 
to her "significant other" physically and sexually 
assaulting her.  She reported that she never received mental 
health services for these problems, and the examiner noted 
that the Veteran's STRs are entirely negative for any 
emotional problems.  Based on the Veteran's medical record, 
the history provided by her, and the examiner's mental status 
examination, the examiner made a diagnosis utilizing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) criteria.  The DSM-IV 
Axis I (clinical disorders and other conditions that may be a 
focus of clinical attention) diagnosis was bipolar I disorder 
most recent episode unspecified, and alcohol abuse in 
sustained full remission by patient report.  Axis II 
(personality disorders and mental retardation) diagnosis was 
deferred.  The Axis III (general medical conditions) 
diagnoses were obesity, hypertension, post-hysterectomy in 
December 2002, tinnitus, and hearing loss.  In Axis IV 
(psychosocial and environmental problems) the examiner noted 
history of physical/sexual abuse, and discord with children.  
The Axis V (global assessment of functioning (GAF) score) 
report was 72.  

Subsequent VA treatment records reflect a diagnosis in April 
2003 of schizoaffective disorder, bipolar vs. schizophrenia.  

Private medical records from multiple sources, including St. 
Mary's Health Center, the Missouri Department of Mental 
Health, Forest Park Medical Clinic, and St. Joseph Health 
Center, reveal various diagnoses typified by bipolar disorder 
and schizoaffective disorder.  

There is limited mention of PTSD in these records.  The 
Veteran told a treatment provider at the Community 
Alternatives Innovations in Behavioral Care in July 2003 that 
she had been molested by an older brother weekly between the 
ages of 4 and 11, that she had been fondled while in the 
military, and raped by a stranger in 1999 (which was well 
after her military service).  The writer of the report noted 
that the Veteran reported a history of panic attacks or PTSD, 
but this clinician diagnosed schizoaffective disorder, 
bipolar type I, with significant mania and psychosis.   

A September 2003 letter from R.D., Ph.D., noted that the 
Veteran had been a patient of his, and that he had treated 
her for chronic stage alcoholism/chemical dependency.  Dr. D. 
also noted that the Veteran suffered from severe fear of her 
violent husband and therefore she demonstrated symptoms of 
PTSD.  

A September 2003 letter from P.L., Ph.D., noted that the 
Veteran had been a participant in a community college program 
designed to service displaced homemakers, and that, at that 
time, the Veteran was working on issues surrounding incest 
and bipolar episodes.  

An October 2003 letter from J.M., Ph.D., noted that he had 
seen the Veteran for supportive psychotherapy for several 
sessions in 2000 and 2001.  Among other things, Dr. M. noted 
that the Veteran displayed some symptoms of PTSD.  He stated 
that he did not know whether her PTSD and bipolar disorder 
were service connected or not, but opined that her PTSD would 
have begun with the abuse that she suffered as a child.  

Included in the Veteran's medical records are related 
treatment reports, some of which are authored by L.H., Ph.D., 
who has been the Veteran's treating psychologist for a number 
of years.  A January 2002 treatment note shows that the 
Veteran reported to her that she had been the victim of 
sexual trauma before and during military service.  Dr. H. 
noted that she and the Veteran had identified PTSD and 
dissociation as two more possible diagnoses.  In an August 
2005 letter to the Veteran's accredited representative, Dr. 
H. noted that she had reviewed the Veteran's file and 
provided a clinical opinion that the Veteran suffers from 
PTSD.  She stated that, although the Veteran had an earlier 
history of sexual trauma, her current symptom picture more 
likely than not can be at least partially attributed to 
subsequent sexual traumas that occurred to her during her 
active duty military service.  

The Veteran reported to Dr. H. that there were several 
incidents of military sexual trauma (MST) beginning toward 
the end of 1975 and into early 1976, culminating in the 
Veteran's early release in November 1976.  In the first 
reported incident, the Veteran said that she was taken to a 
motel by SGT [redacted] after "he put something in her drink."  
She reported that, when she awoke the next morning she was 
naked from the waist down, and the sergeant refused to tell 
her if he had raped her or not.  She reported that shortly 
after that she was taken against her will by another sergeant 
to a motel where she was reportedly groped and fondled.  

The Veteran also reported to Dr. H. that in January 1976, on 
the eve of her wedding, her fiancée reportedly physically 
assaulted her.  She stated that she was too embarrassed to 
call off the wedding.  She also reported that her husband 
physically and sexually assaulted her on two occasions during 
their honeymoon.  She reported that the marital abuse 
continued throughout the marriage.  

An April 2003 phone consultation noted that a social worker 
informed Dr. H. that the Veteran had come in recently and 
informed the social worker that she had gotten married, and 
gave her new last name.  The social worker reported that the 
Veteran had an unusually heavy amount of makeup on, and was 
likened by someone else in the office to looking like a 
clown.  Dr. H. wrote in her note of the phone conversation 
that, if this is true, i.e., not a delusion related to 
illness, this is another sign of oncoming illness for the 
Veteran, not to mention the impulsive decision to marry.  

Of record is an April 2003 psychiatry note showing that the 
Veteran reported that a patient was looking at her through 
the window of her hospital room.  She pointed the patient 
out, and the nurse who wrote the note stated that she 
contacted VA police.  After the VA police arrived and were 
briefed on the accusation, the Veteran then told the nurse 
that she wanted to report an attempted rape and stalking by 
this man.  The nurse called the police again.  The Veteran 
told the police that the male patient in question looked into 
her window and attempted to enter the room by turning the 
doorknob.  The nurse reported that the door had no knob, only 
a bar to open the door.  The Veteran then accused the nurse 
of barging into the Veteran's room and not going to other 
rooms because she is watching only the Veteran.  On denial by 
the nurse, the Veteran became irate and accused the nurse of 
lying.  The Veteran then told the police that she had called 
county police and the FBI.  

In an August 2005 letter in support of the Veteran's claim of 
service connection for PTSD, Dr. H. noted that over a four-
year course of treatment, the Veteran repeatedly, and with 
complete consistency over time, reported that she had been 
raped by the sergeant who had put something in her drink, and 
also reported that the sergeant had refused to tell her 
whether he had raped her or not.  She also reported being 
groped and fondled by another sergeant at another motel, and 
that her fiancée had physically assaulted her on the eve of 
their wedding.  She reported the abuse from her husband 
continued from this point throughout their marriage.  

The Veteran reported that she did not report these incidents.  
Dr. H. noted that it was common for rape victims to not 
report the attacks to authorities.  Dr. H. also opined that 
the Veteran's STRs contained circumstantial evidence "that 
may support" the Veteran's claims of sexual assault.  
Specifically, Dr. H. noted that, while the Veteran's entrance 
examination shows that she had no anxiety or depression, the 
separation examination was notable for frequent trouble 
sleeping, depression and excessive worry, frequent or severe 
headache, chronic or frequent colds, shortness of breath, 
pain or pressure in the chest, high or low blood pressure, 
and frequent or painful urination, all of which, Dr. H. 
opined, can be associated with trauma or stress.  She noted 
that the Veteran was also prescribed Valium for anxiety, and 
had many medical appointments for OB/GYN symptoms, which 
"can also be" an indicator of sexual trauma.  Dr. H. also 
noted that the Veteran was assigned a reenlistment code of 
RE3 at the time of her discharge, signifying that she was 
unfit for reenlistment, notwithstanding that there were no 
disciplinary reports to explain the RE3 reenlistment code.  

At an April 2007 hearing before the undersigned, the Veteran 
gave her account of the alleged rape in service.  She 
testified that she had told another soldier with whom she had 
participated in basic training about the rape and that this 
PFC was also in the alleged rapist's platoon.  She also 
testified that she had told an army captain (CPT), CPT R., 
whom she identified as her JAG legal officer, of the alleged 
rape.  

Of record is an August 2003 letter from the former CPT R., in 
which he stated that he knew the Veteran in Germany, but that 
he knew her as a student in a class he was teaching in an 
overseas extension unit of a U.S.-based university.  He 
stated in his letter that the Veteran did not provide any 
information at the time in Germany about the alleged assault, 
nor has she since that time.  Attached to this letter is a 
copy of a handwritten letter from the Veteran to CPT R.  Also 
of record is a discharge summary dated in November 2001, 
stating that the Veteran had been taken to a private 
hospital's ER by police for an unclear reason that had 
something to do with inappropriate behavior.  On admission to 
a crisis intervention center she tried to check herself in 
using CPT R's last name, and claimed that she was his wife.  

Also of record are two letters, one dated in September 2003, 
the other in April 2007, from D. McC., a childhood friend 
with whom the Veteran has maintained contact.  Ms. McC. 
stated that the Veteran had written her "in the early 80's 
before she was stationed in Germany," telling her about the 
"incident" involving SGT [redacted].  Ms. McC. stated that the 
Veteran wrote that she must have been so intoxicated during 
the encounter because she could not understand how she woke 
up in bed with such an ugly person.  

The Veteran was afforded a VA PTSD examination in August 
2008.  The examiner recounted the history provided by the 
Veteran, including sexual incest by her brother and an event 
in service.  Describing the in-service event, the Veteran 
stated to her examiner that she was at the NCO club with a 
number of female friends.  She said that the alleged 
perpetrator, whom she recognized from the base, bought her 
some drinks, that they continued to drink and dance, and that 
the next thing she remembered was waking up the next morning, 
partially undressed and with the alleged perpetrator in the 
room with her.  She told her examiner that the trauma was not 
reported at the time it occurred, that she experienced 
anxiety and decreased sleep as a result.  She also reported 
that she subsequently told CPT R. about the assault, but the 
examiner noted CPT R.'s letter stating that at no time did 
the Veteran report an incident of MST to him.  The Veteran 
also related that, about four weeks after this incident she 
returned home because her father was ill, and while home she 
married another serviceman whom she had known only for a 
short period of time.  She reported that the marriage was 
abusive and ended several years later.  

The examiner noted that the Veteran had a significant history 
of mental illness and had had multiple psychiatric 
hospitalizations.  The examiner also noted the various 
previous diagnoses that included schizophrenia, 
schizoaffective disorder, and bipolar disorder.  She added 
that there was a family history of psychiatric illness, 
including, according to the Veteran's estimate, six of 12 
siblings.  

After review of the record and the Veteran's history, as well 
as conduct of a mental status examination, the examiner 
concluded that a diagnosis of PTSD due to MST was not 
warranted.  She concluded that, although the Veteran reports 
some symptoms that are characteristic of PTSD, there is no 
conclusive evidence that this can be linked to a specific in-
service stressor.  She continued that the Veteran's reported 
symptoms could be characteristic of either bipolar disorder 
or schizoaffective disorder, and that the Veteran's history 
was remarkable for both diagnoses, and for a history of 
childhood abuse and domestic violence.  

The DSM-IV Axis I diagnoses were schizoaffective disorder and 
bipolar disorder.  There was no Axis II diagnosis.  The Axis 
III diagnoses were asthma and lymphoma.  In Axis IV the 
examiner identified the Veteran's problems with the social 
environment.  The Axis V GAF score was 60.  

In an addendum to the report, the examiner reiterated that a 
diagnosis of PTSD was not warranted, that a diagnosis of 
schizoaffective disorder, bipolar type, was indicated, and 
that her current psychiatric disability was not at least as 
likely as not related to the Veteran's military experience.  
The examiner's opinion was based on the presence of 
predisposing factors, a familial pattern of schizophrenia, 
and precipitating events and stressors, in this case a 
history of childhood abuse and a history of marital violence, 
that likely contributed to the Veteran's clinical 
presentation.  

The Veteran's treating psychologist, Dr. H. submitted what 
amounts to a rebuttal to the above examination report.  Dr. 
H. again stressed that it was her opinion that the Veteran 
has PTSD, and that it was at least as likely as not caused 
and/or aggravated by MST suffered during her active duty 
military service.  She noted that she believed it was 
important that the earlier examiner did not address any of 
Dr. H.'s arguments presented in her August 2005 letter.  She 
also stated as her medical opinion that the Veteran's anxiety 
disorder likely aggravates her current diagnosis of 
schizoaffective disorder, and stated in support of this that 
there was a plethora of clinical evidence to support the 
finding that stress exacerbates episodes of psychosis in 
those patients who suffer from a psychotic disorder.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD specifically requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (which requires a diagnosis in 
accordance with the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

In claims based on in-service personal assault, evidence from 
sources other than the Veteran's service records may 
corroborate her account of the stressor incident.  38 C.F.R. 
§ 3.304(f)(3).  Examples of such evidence include, but are 
not limited to, records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found on these resources.  Id.  

Here, the evidence clearly shows that the Veteran suffers 
from a mental disorder, and has for many years.  However, the 
greater weight of competent medical opinion is that the 
Veteran suffers from something other than PTSD.  As noted, 
the diagnoses for many years up to and including her most 
recent PTSD examination in August 2008, have been 
schizoaffective disorder and bipolar disorder.  Psychologist 
J.M. diagnosed PTSD, but noted specifically that the PTSD 
began with the Veteran's childhood abuse.  The only medical 
diagnosis of PTSD, other than by passing reference, is that 
made by her treating psychologist, Dr. H.  The Board finds, 
however, that Dr. H.'s opinion is not as probative as the 
many of other assessments that the Veteran has something 
other than PTSD.  

First, there is scant "circumstantial evidence," as averred 
by Dr. H.  To be sure, the Veteran reported many complaints 
on her report of medical history at the time of her 
separation.  However, these are complaints by a layperson who 
is not qualified to render medical opinion or diagnosis.  As 
noted, the separation examiner, who is competent to render 
medical opinion, found on clinical evaluation that the 
Veteran was psychiatrically normal.  The Board gives greater 
weight to the separation examination report because it was 
prepared contemporaneous with the complaints and the service 
examiner was able to assess the complaints in real time.  

Moreover, the Veteran's STRs contain no other record of 
complaints or treatment that could be construed to be related 
to a mental disorder.  In this regard, Dr. H. suggested in 
her August 2005 letter that the Veteran had many medical 
appointments for OB-GYN symptoms "which can also be an 
indicator of sexual trauma."  (emphasis in original.)  
However, a review of the Veteran's STR file shows that the 
OB-GYN symptoms began while she was in basic training, and 
were numerous until implantation of a IUD was completed in 
September 1975, well before any of the claimed 
stressors/attacks occurred.  There was an OB-GYN visit 
shortly after the alleged rape, but the Board finds that this 
does not support the claim that her many OB-GYN visits, most 
of which occurred before the alleged rape, are an indicator 
of sexual trauma, as averred by Dr. H.  

Dr. H. also stated that the Veteran's history has been 
consistent over time.  While that may be true of the 
Veteran's statements to Dr. H., the Board finds significant 
inconsistency in her reports over time of the alleged in-
service trauma.  In her PTSD questionnaire and in testimony 
at her April 2007 hearing, she stated that the sexual assault 
was perpetrated by a sergeant with whom she had gone out on a 
date.  However, she has told various examiners that she had 
gone to the club with a group of her female friends, that she 
met the sergeant there, and that she only recognized him from 
the base.  The Veteran has at times stated that SGT [redacted] put 
something in her drink, and at other times has failed to 
mention this allegation at all.  Additionally, the Veteran at 
times reported that her husband or significant other had 
sexually abused her, but failed entirely to mention the rape 
by SGT [redacted], such as when she recounted her history in 
January 2003.

Dr. H. also pointed out in her August 2005 letter that the 
Veteran's responses to questions resulted in endorsements 
suggestive of PTSD.  However, as the August 2008 VA examiner 
pointed out, although the Veteran reports some symptoms that 
are characteristic of PTSD, her reported symptoms could be 
characteristic of either bipolar disorder or schizoaffective 
disorder, both of which he diagnosed.  

The Board can find no explanation in the record for the 
reenlistment code assigned at the time of the Veteran's 
discharge.  The Board notes, however, that the record 
contains a Department of the Army letter dated in November 
1976 assigning the RE3 code, and stating that the reason for 
the Veteran's separation from active duty was that the short 
length of time remaining on active duty precluded 
reassignment.  

As to the Veteran's averment that she suffered MST at the 
hands of her husband while she was on active duty, the Board 
finds that, other than the statements of the Veteran herself, 
there is no evidence substantiating the allegation.  On 
remand the Veteran was asked to provide any evidence in 
support of her allegation of spousal abuse that may 
corroborate a stressor incident.  The Veteran's only relevant 
response consists of a statement received in September 2008 
reiterating previous arguments, but which did not provide any 
information that might lead to corroborating alleged 
stressors.  For example, the Veteran has alleged that she 
talked to her husband's best man between the alleged abuse on 
the eve of the wedding and the time of the wedding ceremony, 
reporting to him the occurrence of the alleged abuse the 
night before.  In testimony at her hearing she stated that 
the best man's first name was [redacted], and that the last name 
may have been [redacted] (not the same SGT [redacted] who she claims 
raped her).  Had she been able to provide more information 
regarding the best man the AOJ might have been able to obtain 
a written statement from this individual in support of the 
claimed spousal abuse.  

Regarding the lay statements that are of record, the Board 
finds that they do not support the Veteran's claims of being 
raped by a sergeant in Germany.  In her first note, dated in 
September 2003, the Veteran's friend, D.McC., stated that the 
Veteran wrote her a letter saying that she did [not] know how 
she ended up in bed with the sergeant.  Ms. McC. construed 
this comment to mean that the sergeant was so ugly that she 
would have had to have a brown bag to cover his head in order 
to have sex with him.  Ms. McC. stated that this letter was 
written in the early 80s, before the Veteran was stationed in 
Germany.  This last statement is at complete odds with the 
record and with the Veteran's own averments.  First, the 
Veteran was long out of service by the early 1980s.  Even if 
Ms. McC. had intended to mean the early 1970s, the fact that 
she said that it was before the Veteran was stationed in 
Germany tends to show the allegation as incredible as regards 
the Veteran's claim that she was raped in Germany and that 
she wrote Ms. McC. about the rape.  

Ms. McC.'s second letter, dated in April 2007, is nearly 
identical to her first letter, except that it does not 
mention a time frame.  In the second letter Ms. McC. 
characterized the Veteran's connection with the sergeant as a 
"sexual incident" and a "sexual encounter," and stated 
that the Veteran wrote in her letter that she must have been 
so intoxicated during the encounter because she could not 
understand how she woke up in bed with a person who was so 
ugly that she should have put a paper bag over his head.  As 
can be seen, Ms. McC.'s two letters describe an apparent 
sexual encounter between an intoxicated Veteran and an 
unattractive male serviceman, but make no mention whatever 
that the encounter was anything other than consensual.  Put 
another way, Ms. McC. did not say in either of her letters 
that the Veteran had told her that she had been raped or 
otherwise sexually assaulted by SGT [redacted].  Ms McC. also did 
not mention that the Veteran had told her that SGT [redacted] had 
put something in her drink.  

As is the case with the reported rape following a night at 
the NCO club, the record does not show any circumstantial 
evidence that might corroborate the claims of spousal abuse.  
The Veteran's STRs contain no reports suggestive of this 
abuse.  The Board also notes that by her own testimony she 
and her husband were not together for the vast majority of 
the time between their marriage on January [redacted], 1976, and her 
discharge on November 1, 1976.  

As for other diagnosed psychiatric disorders, the manic 
depressive psychosis will be addressed in the remand below.  
Other diagnosed disorders, such as schizophrenia or 
schizoaffective disorder, were not shown until several years 
after the Veteran's military service and, for the same 
reasons as described above, the Board finds that the greater 
evidentiary weight should be given to the October 2008 
opinion that current psychiatric disability is not likely 
related to the Veteran's military experience.  

The Board acknowledges the Veteran's contention that she has 
a current mental disability that she contends is PTSD caused 
by an alleged rape in service and by spousal abuse while she 
was in service.  However, there is no evidence of record 
showing that the Veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the diagnosis or the etiology 
of any mental disability.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1) (2008).  Consequently, 
the Veteran's own assertions that she has PTSD and that it is 
related to sexual assault and spousal abuse while she was in 
active military service have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  As noted, the 
preponderance of the competent credible medical evidence is 
that the Veteran suffers from a mental disability other than 
PTSD, as identified by many competent medical care providers 
over a period of more than two decades who diagnosed bipolar 
disorder and/or schizophrenia/schizoaffective disorders, some 
of whom have described the Veteran as being "very paranoid" 
and "delusional."  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
this service connection claim.  The Veteran does not have a 
psychiatric disability diagnosed as other than manic 
depressive psychosis, to include PTSD, that is traceable to 
disease or injury incurred in or aggravated during active 
military service.


ORDER

Entitlement to service connection for a psychiatric 
disability (other than manic depressive psychosis), including 
PTSD, is denied.  (This order does not address manic 
depressive psychosis.)


REMAND

The other issue on appeal, whether new and material evidence 
has been received to reopen a claim for service connection 
for manic depressive psychosis, was remanded by the Board in 
October 2007.  Among other things, the remand ordered that 
the Veteran be adequately informed of the requirement that 
new and material evidence be received in order to reopen a 
previously denied claim, and that she be given the 
definitions of the terms "new evidence" and "material 
evidence" in the context of the governing regulation, 
38 C.F.R. § 3.156.  See Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006).  The Board notes that 38 C.F.R. § 3.156 was amended 
in August 2001, and that the amendment substantially changed 
the definition of "material evidence."  

Because only the version of 38  C.F.R. § 3.156 that was in 
effect at the time of receipt of her claim to reopen is 
applicable here, a remand was necessary to specifically 
inform the Veteran, not only of the requirement that new and 
material evidence be received in order to reopen the 
previously denied claim, but of the specific regulation in 
effect at the time her claim to reopen was received.  To this 
end, in its remand the Board noted that the Veteran's claim 
to reopen had been received prior to the August 2001 
amendment to 38 C.F.R. § 3.156.  On remand, however, the AOJ 
informed the Veteran of the new, not the old, definition of 
material evidence.  In light of the foregoing, the Board must 
remand again in order to ensure that the Veteran receives the 
due process to which she is entitled.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated).   

Accordingly, the claim to reopen is REMANDED to the AOJ for 
the following actions:
	
1.  Ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009). Specifically, the RO 
must apprise the Veteran of the 
requirement that, in accordance with 38 
C.F.R. § 3.156 (2001), new and material 
evidence be received in order to reopen 
her previously denied manic depressive 
psychosis.  The Board notes that the 
claim to reopen was received in January 
2000, prior to the August 2001 amendment 
to 38 C.F.R. § 3.156.  Accordingly, the 
new and material evidence notification 
must quote the version of 38 C.F.R. 
§ 3.156 that was in effect at the time of 
the January 2000 receipt of her claim to 
reopen.  She also must be told of the 
bases for the January 1987 and March 1988 
RO denials and consequently what is now 
required to reopen.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The Veteran 
should also be instructed as to what is 
required to substantiate the underlying 
service connection claim with respect to 
manic depressive psychosis.  Id..  

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue remaining on 
appeal in light of all information or 
evidence received.  If the benefit sought 
is not granted, the Veteran and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until she is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


